Citation Nr: 1315754	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  11-11 916	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral degenerative disc disease.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

In a May 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for lumbar degenerative disease and entitlement to an increased disability rating for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal in the claims for service connection for lumbar degenerative disease and for an increased disability rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In April 2011, the Veteran filed a substantive appeal of the RO's August 2009 denial of service connection for lumbar degenerative disc disease and the grant of service connection for PTSD, with assignment of a 50 percent disability rating.  In a written statement submitted in May 2013, he requested withdrawal of his appeal.  In view of his expressed desire, further action with regard to these issues is not appropriate. 

Accordingly, the Board does not have jurisdiction to review the claims of entitlement to service connection for lumbar degenerative disease and an increased disability rating for PTSD.  These claims must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal as to the issue of entitlement to service connection for lumbosacral degenerative disc disease is dismissed.

The appeal as to the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD is dismissed.



		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


